Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/EP2017/025168, filed on 06/16/2017.
Claims 1-14 are currently pending in this patent application and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-14 (in part), drawn to a method of producing a recombinant polypeptide in a host cell, wherein the host cell is genetically modified by introducing a vector comprising a gene encoding DjlA or variants thereof, so as to express elevated levels of DjlA or variants thereof, relative to the expression of said protein in a wild-type strain.

Group, II claim(s) 1-14 (in part), drawn a method of producing a recombinant polypeptide in a host cell, wherein the host is genetically modified by introducing a vector comprising a gene encoding RraA, or variants thereof, so as to express elevated levels of RraA, or variants thereof, relative to the expression of said protein in a wild-type strain.

2.	The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special A method of producing a recombinant polypeptide in a host cell, wherein the host cell is genetically modified by introducing a vector comprising a gene encoding DjlA or variants thereof, so as to express elevated levels of DjlA or variants thereof, relative to the expression of said protein in a wild-type strain of Group I and a method of producing a recombinant polypeptide in a host cell, wherein the host is genetically modified by introducing a vector comprising a gene encoding RraA, or variants thereof, so as to express elevated levels of RraA, or variants thereof, relative to the expression of said protein in a wild-type strain of Group II, are each unrelated patentably distinct method. According to MPEP 37 CFR 1.475(d): if multiple products, process of manufacture or uses are claimed, the first invention of the category first mentioned of the application  and the first recited invention of each of the other categories  related thereto will be considered as the main invention in the claims , see, PCT Article 17(3)(a) and  1.475(c). The only technical feature of the Group I is   a gene encoding DjlA or variants thereof, so as to express elevated levels of DjlA or variants thereof in a host cell, in the context of over expression of desired protein compared to wild-type strain. However, this technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Lakhal et al. (DjlA, a Membrane-Anchored DnaJ-Like Protein, Is Required for Cytotoxicity of Clam Pathogen Vibrio tapetis to Hemocytes. Appl and Environ Microbiol (2008), 74(18): 5750-5758) teach a polypeptide DjlA, a membrane-anchored DnaJ-like chaperon protein, is required for cytotoxicity of clam pathogen Vibrio tapetis to hemocytes, and further teach DjlA is an inner membrane co-chaperone belonging to the DnaJ family, which has been shown to be involved in Legionella sp. pathogenesis. Lakhal et al. also teach the role of this protein in the physiology and virulence of Vibrio tapetis, the etiological agent of brown ring disease (BRD) in Manila clam (Ruditapes philippinarum). Lakhal et al. further teach that the DjlA locus in V. tapetis comprises DjlA protein or variants thereof, so as to express elevated levels of DjlA or variants thereof, in the context of over expression of desired protein compared to wild-type strain does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656